Exhibit 10.1
MEMORANDUM OF UNDERSTANDING
BETWEEN
Ambassadors International Inc.
AND
AVIZENT/ Atlantic Gateway International, Ltd
     This Memorandum of Understanding (“Memorandum”), effective this 1st day of
September 2009, is entered into by and between Atlantic Gateway International
(SAC) Ltd, (herein after “AGIL”), and Ambassadors International, lnc. (herein
after “Ambassadors”) (Collectively the “Parties”).
RECITALS
WHEREAS, Ambassadors is the parent company of a Bermuda captive reinsurer named
Cypress Reinsurance Ltd
WHEREAS, Cypress Reinsurance Ltd is a company organized and existing under the
laws of Bermuda and registered as an insurer entitled to avail itself of the
provisions of the Act.
WHEREAS, AGIL is an approved Segregated Account Company (SAC) existing under the
laws of Bermuda and registered as an insurer entitled to avail itself of the
provisions of the Act.
WHEREAS, AGIL is a wholly owned subsidiary of Avizent.
WHEREAS, AGIL and Cypress Reinsurance Ltd (the “Reinsurer”) have entered into a
retroactive reinsurance agreement executed March 29, 2004 for programs
CWHA year 2 (2002)
CWHA year 3 (2003)
and also a master reinsurance agreement effective June l, 2004, and multiple
Addendums for each program and subsequent program years identified as follows:
1A - ARISA year 1 (2003)
1B - ARISA year 2 (2004)
1C - ARISA year 3 (2005)
2 - CMDA (2004)
3 - CWHA year 4 (2004)
4 - Bizassure (2004)
5A - Hospitality Insurance Services year 1 (2004)
5B - Hospitality Insurance Services year 2 (2005)
6 - CWHA year 5 (2005)
WHEREAS, the subject business is comprised of policies issued for the Identified
Programs in each Reinsurance Addendum by Discover Re Managers, Ltd. or its
designees on behalf of one or more of its Affiliated Insurers and which have
been ceded to AGIL and thus a quota share portion retro-ceded to Cypress.
WHEREAS, AGIL is willing to establish a new segregated account “Cypress II” and
assume all liabilities under the reinsurance retrocession agreements between
Cypress and AGIL.
WHEREAS, Ambassadors desires to shut down and liquidate their Bermuda captive
Cypress Reinsurance Ltd. And transfer all potential future liabilities and
assets to new AGIL segregated

 



--------------------------------------------------------------------------------



 



account Cypress II for consideration of a 50% commission on all net profit
distributions minus losses and expenses associated with segregated account
Cypress II.
PROVISIONS
     NOW, THEREFORE, in consideration of the foregoing, and for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:

  1.   This Memorandum shall apply to the program years in which Cypress and
AGIL engaged in the retrocession agreements involving the following programs
CWHA, ARISA, CMDA, Bizassure, and HIS.     2.   Avizent’s captive Atlantic
Gateway International Ltd (AGIL) would create a new segregated account within
their captive facility called “Cypress II” segregated Account.     3.  
Avizent’s captive Atlantic Gateway International Ltd (AGIL) would draft a
novation agreement that would transfer all liabilities from Cypress Re to the
new segregated account (Cypress II) in AGIL     4.   AGIL’s new segregated
account ( Cypress II) ) would post the required collateral (LOC) for all program
years under this agreement.     5.   The gap collateral LOC’s currently required
by Cypress would be eliminated     6.   Since all the liability on the current
programs would be eliminated, this would allow us to shut down the Bermuda
Captive.         Avizent would coordinate the liquidation procedure of Cypress
Re with the current captive manager in Bermuda (Quest Management Services
Limited),which would require regulatory approval. This process would take 8 to
12 weeks and a budget of $25,000 to $50,000 depending on legal issues.     7.  
Once Cypress Re is shut down then we could distribute the remaining equity back
to Ambassador minus any shut down expenses.     8.   Avizent would maintain
management of all program runoff activities (claims management, collateral, and
profit distributions).     9.   Avizent would provide Ambassadors a 50%
commission on all net profit distributions minus annual management fees and bank
charges of the new segregated cell. Any losses of any program year will offset
profits accordingly.     10.   This would begin as early as September and
probably over the next 3 years. We can also offer a buyout of remaining profits
before the final conclusion of the programs at certain intervals.

IN WITNESS WHEREOF, the parties hereto have executed this Memorandum effective
on the day and year first written above.

                              AVIZENT / Atlantic Gateway International Ltd    
Ambassadors International Inc.   By:   /s/ Richard A. Stasi       By:   /s/ Mark
Detillion                          
 
  Name:   Richard A. Stasi           Name:   Mark Detillion    
 
  Title:   VICE PRESIDENT / DIRECTOR           Title:   CFO    
 
  Date:   9/9/09           Date:   9/4/09    

2